DETAILED ACTION
Claims 1-30 are pending.
Claims 1-26 and 28 have been fully examined.
Claims 27 and 29-30 have been partially examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner notes that applicant’s supplemental after-final amendment filed on September 17, 2020, has been entered.

Response to Appeal Brief
In view of the appeal brief filed on December 14, 2020, PROSECUTION IS HEREBY REOPENED.  New and maintained grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

Rejoinder
Claims 1, 11, and 19 are allowable over the prior art.  Claims 6-8, 16-18, 24-25, and 28, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of a claim allowable over the prior art.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I(a), I(b), and I(c), as set forth in the action mailed on November 7, 2019, is hereby withdrawn and claims 6-8, 16-18, 24-25, and 28 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Claims 27 and 29-30 are still in “Withdrawn” status.  The examiner notes that claim 28 must now be rewritten in independent form, including all limitations of claims 27 and 28 (or claims 27-30 must ultimately be canceled).  In view of the withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 3 is objected to because of the following informalities:
Please reword the 3rd to last paragraph as --send a message, which contains the XOR result, from the LLC engine to the one of the processor cores; and--.  This improves clarity because the claim could currently be misinterpreted such that the one of the processor cores contains the XOR result.
For similar clarity improvement, please reword the last paragraph as --otherwise, when the XOR result is zero, send a message, which contains the XOR result, from the LLC engine to the processor core.--.  The examiner notes that this suggested wording still includes an antecedent basis issue for “the processor core” (see 112(b) rejection below).
Claim 7 is objected to because of the following informalities:
For similar clarity improvement as above, please reword the last paragraph as
--send a message, which contains the XOR result, from the memory controller to the processor core.--.  The examiner notes that this wording still includes an antecedent basis issue for “the processor core” (see 112(b) rejection below).
Claim 8 is objected to because of the following informalities:
In the last line, replace the semicolon with a period.
Claim 11 is objected to because of the following informalities:
Lines 8-9 should each be outdented (un-indented) once since the system memory is part of the system, not part of the processor.
Claim 13 is objected to because of the following informalities:
Please reword the 3rd to last paragraph as --send a message, which contains the XOR result or indicia indicating the XOR result is zero, from the LLC engine to the one of the processor cores; and--.  This improves clarity for similar reasons as above.  However, there is still a lack of antecedent basis for “the XOR result” (see 112(b) rejection below).
For similar clarity improvement, please reword the last paragraph as --otherwise, when the XOR result is zero, send a message, which contains the XOR result or indicia indicating the XOR result is zero, from the LLC engine to the one of the processor cores.--.  The examiner notes that this wording still includes an antecedent basis issue for “the XOR result” (see 112(b) rejection below).
Claim 16 is objected to because of the following informalities:
Delete “wherein the atomic-copy-xor instruction is executed on a processor cores among the plurality of processor cores and”.  This is redundant based on amended claim 13, which already states that one of the processor cores does such execution.  If applicant does not want to make this change, there is a grammatical issue (“a processor cores”) that must be addressed (replace with --a processor core--).
Claim 17 is objected to because of the following informalities:
Please reword the last paragraph as --send a message, which contains the XOR result, from the memory controller to the processor core.--.  This improves clarity for similar reasons as above.  However, there is still a lack of antecedent basis for “the XOR result” and “the processor core” (see 112(b) rejections below).
Claim 18 is objected to because of the following informalities:
In the last line, replace the semicolon with a period.
Claim 19 is objected to because of the following informalities:
In line 2, insert --a-- after “having”.
Claim 21 is objected to because of the following informalities:
To increase clarity and resolve a borderline antecedent basis issue, it is recommended that applicant replace “a bitwise” and “an XOR” in the 3rd to last paragraph, with --the bitwise-- and --the XOR--, respectively.  This makes it clear that the same language in the last paragraph refers back to these instances in the 3rd to last paragraph and not to those in claim 19.
In the 2nd to last line, it is believed that applicant meant --of-- instead of “or”.
Please reword the last paragraph to --send a message, which contains the XOR result produced by the bitwise XOR operation, from the LLC engine to the core of the plurality of cores.--  Again, this wording does not resolve the antecedent basis issues therein (see 112(b) rejections below).
Claim 24 is objected to because of the following informalities:
In lines 1-2, replace “the during” with --during the--.
In line 2, insert a comma after “instruction” for improved readability.
Claim 25 is objected to because of the following informalities:
In the 5th to last line, delete “and” after the semicolon.
Reword the 3rd to last paragraph as --send a message, which contains the XOR result, from the memory controller to the processor core--.  The examiner notes that this language still has antecedent basis issues which need to be addressed (see 112(b) rejections below).
Insert --and-- after the semicolon in the 3rd to last line.
Claim 26 is objected to because of the following informalities:
In the last line, insert --of zero-- before “is zero” to more clearly tie this result to that in claim 26, and not in claim 19.
Claim 27 (examined as part of claim 28) is objected to because of the following informalities:
Please reword the last paragraph as --send a message, which contains the XOR result, from the memory controller to the processor core--.  This proposed wording still has antecedent basis issues which need to be addressed (see 112(b) rejection below).
Claim 28 is objected to because of the following informalities:
Insert a comma after “non-zero” for increased readability.
Claim 30 is objected to because of the following informalities:
In line 1, delete the second “wherein”.
Any claim dependent on an objected-to claim is also objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5, 7-8, 13-18, and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 3, last paragraph, “the processor core”.  There are multiple cores set forth in claim 2.  It appears applicant means --the one of the processor cores-- (as used elsewhere in claim 3).
In claim 7, in line 3 and also in the last paragraph, both instances of “the processor core”, for similar reasons as above.  Please replace with --the one of the processor cores--.
In claim 7, last paragraph, “the XOR result”.  This is preceded by two different instances of “an XOR result” (in claim 7, 3rd to last line, and in claim 1), and it is unclear which is being referred to.  One fix includes replacing “an” in the 3rd to last line with --the--.
In claim 8, “the XOR result” for similar reasons.
In claim 13, lines 3-4, “the processor core”, for similar reasons as above.  It appears that applicant means --the one of the processor cores--.
In claim 13, all instances of “the XOR result” for similar reasons as above.  Applicant could replace “an XOR result” with --the XOR result--in line 10.
In claim 16, “the bitwise XOR operation”.  This is preceded twice by “a bitwise XOR operation”.  Applicant could replace “a bitwise” with --the bitwise-- in claim 13.
In claim 17, each instance of “the processor core”.
In claim 17, last paragraph, “the XOR result”.
In claim 18, “the XOR result”.
In claim 20, “the operations including”.  This language is open-ended and it is not clear what other operations could be part of “the operations”.  The examiner recommends replacing “including” with --of-- so that it is clear that “the operations” only includes the three that follow it.
In claim 24, “the copies of the first and second cachelines”.  Please insert --data stored in-- after “copies of” to match language in claim 19.
In claim 24, “the data in the first cacheline”.  This could refer to the data in claim 19, lines 10-11, or 4th to last line.  The examiner notes that the replacing step of claim 24 is not necessarily that of claim 19.  Thus, to fix this issue, the examiner recommends replacing “operations including” in line 2, with --the operations of--.
In claim 24, “the processor core”.
In claim 25, lines 2-3, both instances of “the core”.  Does applicant mean --the core of the plurality of cores-- from claim 19?
In claim 25, each instance of “the XOR result”.
In claim 25, “4th to last line, “the processor core”.  Again, is this supposed to be

In claim 26, line 4, “the core”.  There are multiple cores in claim 19.  It appears that “the core or” should read --the core of--.
In claim 27, in the “instruct” paragraph, line 1, “the instruction”.  Is this the instruction in line 11?  Or, is it the atomic-copy-xor instruction (line 8)?  The examiner thinks it maybe should be --send a given instruction…forwarding the given instruction--.
In claim 27, last paragraph, “the processor core”.  Does applicant mean --a processor core of the plurality of processor cores--?
In claim 30, “the instruction” (see issue in claim 27 above).
Claims 4-5, 8, 14-18, 21-23, 25, and 28-30 are rejected for being dependent on an indefinite claim.

Allowable Subject Matter
Claims 1-26 and 28 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:
After reconsideration of applicant’s arguments in the appeal brief, the examiner asserts that the prior art of record, either alone or in combination, does not preclude patentability of applicant’s specific atomic-copy-xor ISA instruction that detects a non-zero result of a bitwise XOR operation on data from two cachelines and, in response, replaces data in one cacheline with data from the other.

Response to Arguments
On pages 8-10 of the appeal brief, appellant argues that “[i]t is fundamental claim construction to look for the immediate antecedent basis within a claim prior to looking outside of the claim (i.e., looking to a claim on which the claim under consideration depends).”  Appellant then uses this reasoning to argue that “the XOR result” in claim 13 has clear antecedent basis.
The argument is not persuasive.  MPEP 2173.05(e) mentions nothing about first looking at the dependent claim in a vacuum (i.e., ignoring the claims on which the dependent claim depends) when considering antecedent basis.  The examiner re-asserts that a dependent claim includes all language of its parent claim(s).  That is, the drafting of claim 13 is a shorthand way to combine all language of claims 11, 12, and 13.  As such, each instance of “the XOR result” in claim 13 is preceded by two separate instances of “an XOR result”.  It is not clear which instance of “an XOR result” is being referred to by the various instances of “the XOR result”.

Conclusion
The prior art made of record on the attached 892, and not relied upon, is considered pertinent to applicant's disclosure:
Wikipedia, "Compare-and-swap", June 19, 2018, 7 pages, has taught an atomic ISA instruction that compares contents of a memory location with a given value, and if they are the same, replaces the contents of that memory location with a new value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183

/Aimee Li/Supervisory Patent Examiner, Art Unit 2183